DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-12, filed 3/9/2022, with respect to claims 1, 4-15, and 18-19 have been fully considered and are persuasive.  The rejection of claims 1, 4-15, and 18-19 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-15, and 18-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 14, and their subsequent dependent claims, are currently believed to be in condition for allowance. Each independent claim has been respectively amended to further limit the air flow guide and its functionality with respect to the hollow support structure and coil. For example, independent claim 1 now recites “an air flow guide configured to provide an enclosure for the coil and the hollow support structure, wherein the air flow guide includes a first surface that is configured to be parallel to a charging surface of the electromagnetic load during operation, and Page 2 of 12Application No. 17/043,878Attorney Docket No. 2018P00190WOUSResponse Filed March 9, 2022Reply to Office Action of: 12/15/2021wherein the air flow guide includes at least one opening in a surface other than the first surface such that air flow is directed laterally across a surface of the coil and vented substantially away from the second surface area.” While the prior art of record, Van Wageningen in particular, discloses a similar device and method of use, the prior art of record fails to teach, or appropriately suggest the respective air flow guide configuration. Said limitation, when taken into consideration with the claim language in its entirety, appears to be directed towards a non-obvious improvement over the prior art. For these reasons, inter alia, the Examiner believes the claims are currently in condition for allowance. Independent claim 1, deemed to be the representative claim, is presented below.
Claim 1:     A device comprising:      a resonance circuit, wherein the resonance circuit comprises a coil and a capacitor,           wherein the coil is arranged to electromagnetically couple to a power transmitter through a first surface area and to an electromagnetic load through a second surface area,           wherein the resonance circuit is arranged to concentrate energy of a power transfer electromagnetic signal from the power transmitter towards the electromagnetic load by concentrating energy of the power transfer electromagnetic signal from the first surface area towards the second surface area;      a hollow support structure having a laterally positioned air inlet and a centrally positioned air outlet,           wherein the coil is mounted on the hollow support structure,           wherein the coil is disposed around the central air outlet; and      an air flow generator arranged to create a flow of air into the air inlet; and      an air flow guide configured to provide an enclosure for the coil and the hollow support structure,      wherein the air flow guide includes a first surface that is configured to be parallel to a charging surface of the electromagnetic load during operation, and Page 2 of 12Application No. 17/043,878Attorney Docket No. 2018P00190WOUS Response Filed March 9, 2022 Reply to Office Action of: 12/15/2021      wherein the air flow guide includes at least one opening in a surface other than the first surface such that air flow is directed laterally across a surface of the coil and vented substantially away from the second surface area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836